Citation Nr: 1715301	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  15-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a kidney disorder, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from July 1958 to June 1962.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the information contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2014 in connection with his claim for service connection for a kidney disorder.  He diagnosed the Veteran with chronic right kidney disease and status post radical nephrectomy of the left kidney.  He also stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, he did note that the Veteran has a history of working in the shipyard as a ship fitter with potential asbestos exposure in service, which increases the chances for renal cancer and chronic kidney disease.  He stated that he was not able to render a medical opinion without resorting to mere speculation.  The Board notes that opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim. See e.g. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (2016).

The Board does note that a September 2015 VA medical record and a May 2014 letter from Dr. A.L. (initials used to protect privacy) also suggest that the Veteran's exposures in service may have been a risk factor and increased the likelihood for him developing his current kidney disorder.  However, those opinions are also speculative.  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's current kidney disorder.

In addition, the May 2014 letter from Dr. A.L indicated that she has been treating the Veteran since October 2012.  She noted that he was diagnosed with clear cell kidney cancer of the left kidney and underwent a left nephrectomy at Cedars-Sinai Medical Center.  She also provided report of a nuclear medicine PET/CT scan.  However, the claims file does not contain the treatment records from Dr. A.L. or Cedars-Sinai Medical Center.  Therefore, on remand, the AOJ should attempt to obtain any outstanding medical records.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the RO did not send a notice letter to the Veteran in connection with his claim for service connection for a kidney disorder.  Thus, on remand, the AOJ should provide him proper notice.

Lastly, the Board notes that additional evidence has been received that was not previously considered by the RO in connection with the claim on appeal, including additional VA treatment records.  In this case, there is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for a kidney disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also inform the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a kidney disorder.  A specific request should be made for treatment records from Dr. A.L. and Cedars-Sinai Medical Center. See May 2014 letter from Dr. A.L.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  After completing the above development, the AOJ should refer the Veteran's claims file to the September 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current kidney disorder.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the May 2014 letter from Dr. A.L., the September 2014 VA examination report, the September 2015 VA treatment record, and the NIH article submitted in September 2015.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not that the Veteran's current kidney disorder manifested in service or is otherwise causally or etiologically related to his military service, including any exposure to asbestos.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




